Citation Nr: 0006793	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-48 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left tibia and fibula.

2.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1987.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The RO, in pertinent part denied entitlement to evaluations 
in excess of 10 percent for residuals of a fracture of the 
left tibia and fibula, and mechanical low back strain.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
March 1998.

In October 1999 the RO affirmed the denials of entitlement to 
evaluations in excess of 10 percent for residuals of a 
fracture of the left tibia and fibula, and mechanical low 
back pain.

The case has been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  Residuals of a fracture of the left tibia and fibula are 
productive of not more than slight knee or ankle disability.

2.  Mechanical low back strain is productive of not more than 
characteristic pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left tibia and fibula have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for mechanical low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses the veteran 
was treated for many years for mechanical low back pain.  In 
June 1986 he sustained a fracture of his left leg which 
resulted in a 15 degree fixed external rotation of the lower 
leg and ankle.  The leg was casted and the condition healed 
with the 15 degree turn.  

A June 1987 VA general medical examination concluded in 
pertinent diagnoses of fracture of the left tibia and fibula, 
and complaints of low back pain.  Radiographic studies 
disclosed a fracture of the distal one-third of the left 
tibia with the distal segment being slightly laterally 
displaced.  The fibula appeared to be intact.  With respect 
to the lumbosacral spine, the vertebral bodies and disc 
spaces were well maintained with normal alignment.  No 
significant arthritic changes were noted.

In August 1987 the RO, in pertinent part granted entitlement 
to service connection for residuals of a fractured left tibia 
and fibula with 15 degrees external rotation of the lower 
leg, and for mechanical low back strain, each with assignment 
of a 10 percent evaluation.

In January 1995 the veteran submitted a claim of entitlement 
to increased evaluations for his disabilities of the left leg 
and back.

In a March 1995 statement the appellant's wife provided her 
knowledge and observations of the veteran's difficulties with 
his left leg and back.

Associated with the claims file in support of the current 
appeal are VA medical treatment reports dated during the mid 
to late 1990's, including references to symptomatology 
associated with the left leg and back disabilities.

VA conducted a special orthopedic examination of the veteran 
in May 1995.  He reported that in 1986 while practicing 
Martial Arts he twisted his left lower extremity and 
sustained a fracture of the distal third of the left tibia 
and proximal third of the fibula.  Following removal of a 
cast he found that his foot was externally rotated 15 
degrees.  He returned to duty approximately one year later, 
but was advised that there was nothing further that could be 
done for his left lower extremity except an osteotomy.  He 
refused this surgery and a medical board found him unfit for 
duty, but with no disability.  He was currently employed as a 
diesel engine mechanic.

The veteran stated that presently he was on his feet 
approximately eight hours per day, but after being up and 
about for approximately two hours, his left ankle and foot 
start to swell.  This was accompanied by dull aching pain in 
the left ankle.  He complained that his left ankle wanted to 
give way.  His symptoms were alleviated by taking hot baths, 
Tylenol, and by his transcutaneous electrical nerve 
stimulating (TENS) unit.  He was able to walk and climb 
stairs, but had a limp favoring his left lower extremity.  He 
was unable to jog and could only squat approximately 50 
percent of normal.

The veteran complained of dulling aching pain across the 
lumbosacral area of his back and stated that it "swells in 
this area."  Although his back pain remained well localized 
and there had been no history of radicular pain in the lower 
extremities, he complained of some numbness and tingling in 
the posterior aspect of his left thigh.  His low back pain 
was aggravated by prolonged walking and standing as well as 
heavy lifting.  Coughing and sneezing had no effect on his 
pain.  His symptoms were worse during cold weather.  His low 
back pain was alleviated by using his TENS unit, taking hot 
baths, applying Ben-Gay, and taking Tylenol.  His low back 
symptoms were getting worse.

On examination the veteran appeared to be in some distress 
and he walked with the left lower extremity externally 
rotated approximately 25 degrees.  He had an antalgic limp 
favoring his left lower extremity.  He wore his knee brace to 
the office for examination and it appeared to fit well.  

The lumbosacral spine was straight and there were no abnormal 
curvatures.  His posture was good.  There was no tenderness 
about the lumbosacral spine and no evidence of any muscle 
spasm.  Forward flexion was to 83 degrees before he began 
experiencing pain.  Straight leg raising and Patrick's tests 
were normal.  Reflexes and sensations were intact throughout 
both lower extremities.  There was 1 1/2 centimeter shortening 
of the left lower extremity as measured from the knee joint 
line to the heel.  Peripheral circulation was intact.  The 
right thigh measured 38 centimeters in circumference compared 
to the left which measured 37 centimeters in circumference.  
His right calf measured 33 centimeters in circumference 
compared to the left which measured 30.5 centimeters in 
circumference.

Examination of the left lower extremity revealed the leg to 
be externally rotated 18 degrees just below the knee.  There 
was no palpable tenderness about the knee, tibia, fibula, or 
ankle.  He had excellent motions about the left knee and left 
ankle.  The ligaments about the knee were intact.

X-rays of the left tibia and fibula revealed an old, healed 
fracture involving the proximal 1/3 of the fibula and the 
distal 1/3 of the shaft of the tibia.  There was no evidence 
of rotation at the fracture site on x-ray and both the 
adjacent knee joint and adjacent ankle joint were well 
maintained.  The examination diagnoses were old healed 
fracture of the left tibia and fibula.  The fracture had 
healed with some shortening of the left lower extremity and 
moderate external rotation deformity of the left lower 
extremity; and probable degenerative disc disease of the 
lumbar spine, pending x-rays.  The examiner subsequently 
noted that x-rays of the lumbosacral spine were normal with 
no evidence of degenerative disc disease.  

VA conducted a special orthopedic examination of the veteran 
in August 1999.  The examiner noted that since the previous 
examination in May 1995, the veteran had been fitted with a 
DonJoy brace to "take the pressure off my leg."  At present 
the veteran was employed as a diesel mechanic.  He claimed 
that after he worked 8-10 hour shifts his left leg swelled.  
He claimed that the DonJoy brace relieved the pressure on the 
distal third of his left lower leg.  

The veteran also complained of aching in the distal third of 
his left leg after standing for three or four hours straight.  
He complained that he was unable to squat and get under a 
truck when his leg was swollen.  If he shopped more than four 
hours at a time he had "to stop and prop my leg up because 
of the swelling."  He could go up and down stairs without 
difficulty.  He could walk 3-4 hours before the leg swelled.

At present he complained of a "hurting, squeezing pain" 
across his lumbosacral spine after working 8-10 hours.  This 
pain remained well-localized and there had been no history of 
any radicular symptoms involving either lower extremity.  He 
complained of the sensation of numbness and tingling in the 
posterior aspect of both legs if he stood longer than 8-10 
hours at a time.  He had previously been fitted with a TENS 
unit, but claimed he was unable to wear this at work because 
it "falls off."  His back pain was aggravated by bending 
and lifting as well as squatting.  It was relieved by 
Tylenol, bed rest, and hot tub baths.  There had been no 
history of any urinary or fecal incontinence.

On examination the veteran limped, favoring his left lower 
extremity, but did not limp when he walked on his heels.  He 
walked with his left leg rotated externally at the hip and 
not at the knee.  This was either affected or from habit.  
Examination of the lumbosacral spine revealed the spine to be 
straight.  There was no muscle spasm.  He was tender over the 
lumbosacral joint.  When attempts were made to determine 
range of motion, with much coaxing he finally forward flexed 
to 100 degrees.  He actively resisted any attempts to 
determine the range of motion passively about his back.  He 
would actively extend it 30 degrees and right and left 
lateral bend 40 degrees.  Straight leg raising test and 
passive stretch were normal.  Reflexes, sensation and 
circulation were intact in both lower extremities.

Examination of the left leg with the knee bent revealed that 
that the tibia had healed with 20 degrees external rotation.  
The right tibia had its normal and usual 12 degrees of 
external rotation, i.e., the fracture had healed with 8 
degrees external rotation deformity.  

There was a 0.5 centimeter shortening of the left lower 
extremity.  There was subjective tenderness over the fracture 
site in the distal third of the leg.  There was a one 
centimeter round defect in the fascia on the lateral aspect 
of the distal third of the leg adjacent to the healed 
fracture where there was a very small muscle hernia.  
However, this was the area that the veteran referred to as 
"swelling."  The hernia was nontender.

Both calves measured 33 centimeters in circumference.  Both 
thighs measured 44 centimeters in circumference, which 
represented a marked improvement compared to the measurements 
found on the last examination.  X-rays of the lumbosacral 
spine were normal.  There was no evidence of any recent or 
old fracture or dislocation and no evidence of any recent or 
old injury.  The disc spaces were well maintained and there 
were no appreciable arthritic changes.

X-rays of the left tibia and fibula revealed an old, healed 
fracture of the distal third of the left tibia which had 
healed with very slight position of 5 degrees varus.  This 
caused no clinical symptoms.  There was an old, healed 
fracture involving the proximal third of the left fibula 
which was shown in good position and alignment.

The examiner noted that the veteran should not have any 
functional limitations related to the left lower extremity or 
lumbosacral spine.  The fracture involving the left leg did 
result in a small puncture of the fascia, as described 
before, in the distal third of the leg which had resulted in 
a small hernia, but there was no evidence of any 
strangulation or even tenderness in this area.  There was no 
evidence that pain was manifested on movement of the 
lumbosacral joints, knee joints or ankle joints.  There was 
no evidence of muscle atrophy at present, although this was 
present at the time of the previous examination.  The 
examiner recorded that from an orthopedic standpoint, he 
could not find any reason why the veteran should not be able 
to continue his work as a diesel mechanic.  There was no 
evidence that weakened movement, pain, fatigue or loss of 
coordination had caused any loss of motion in his back or 
left lower extremity.



Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (1999).

The percentage ratings contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the codes or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

A 10 percent evaluation may be assigned for slight recurrent 
subluxation or lateral instability of a knee, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257 (1999).

A 20 percent evaluation may be assigned for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a; 
Diagnostic Code 5258 (1999).

A noncompensable evaluation may be assigned for limitation of 
flexion of a leg to 60 degrees, 10 percent to 45 degrees, 20 
percent to 30 degrees, and 30 percent to 15 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5260 (1999).

A noncompensable evaluation may be assigned for limitation of 
extension of a leg to 5 degrees, 10 percent to 10 degrees, 20 
percent to 15 degrees, 30 percent to 20 degrees, 40 percent 
to 30 degrees, and 50 percent to 45 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5261 (1999).

A 10 percent evaluation may be assigned for malunion of a 
tibia and fibula with slight knee or ankle disability, 20 
percent when moderate, and 30 percent when marked.  A 40 
percent evaluation may be assigned for nonunion of a tibia 
and fibula with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5262 (1999).

A 10 percent evaluation may be assigned for moderate limited 
ankle motion, 20 percent when marked.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271 (1999).

A 10 percent evaluation may be assigned for limitation of 
motion of the lumbar spine, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(1999).

A noncompensable evaluation may be assigned for 
intervertebral disc syndrome, postoperative cured, 10 percent 
when mild, 20 percent when moderate with recurring attacks, 
40 percent when severe with recurring attacks with 
intermittent relief, and 60 percent when pronounced.  
38 C.F.R. § 4.71a; Diagnostic Code 5293 (1999).

A noncompensable evaluation may be assigned for lumbosacral 
strain with slight subjective symptoms only, 10 percent with 
characteristic pain on motion, 20 percent with muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
and 40 percent when severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility or forced motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5295 (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the lumbar spine 
and left lower leg is proper.

The VA General Counsel in a precedent opinion has held that 
Diagnostic Code 5293 for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.



The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays that anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for his left lower 
extremity and low back disabilities are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left lower extremity and low back 
disabilities (that are within the competence of a lay party 
to report) are sufficient to conclude that his claims for 
increased evaluations for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the March 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1993).

Residuals of a fracture of the left tibia and fibula

The RO has assigned a 10 percent evaluation under diagnostic 
code 5262 for the appellant's residuals of a fracture of the 
left tibia and fibula.  The 10 percent evaluation 
contemplates malunion or impairment of a tibia and fibula 
with slight knee or ankle disability.  

The next higher evaluation of 20 percent under this code 
contemplates moderate knee or ankle disability.  The Board 
finds that neither the May 1995 nor the August 1998 VA 
orthopedic examinations show moderate knee or ankle 
disability, thereby precluding assignment of a higher 
evaluation under this code.  

The Board takes cognizance of the fact that the veteran has 
been fitted with a DonJoy brace on the left lower extremity, 
which, according to the veteran, is for the purpose of 
relieving pressure.  However, the most recent VA examination 
disclosed that despite the veteran's complaints of pain and 
swelling in the left lower extremity, he is able to walk up 
to four hours and can ascend and descend stairs without 
difficulty.  The examiner acknowledged there was no loss of 
motion of the left lower extremity.  Moreover, the veteran 
was gainfully employed working 8-10 hour shifts.

Considering the above clinical findings, it is clear that the 
requisite criteria for assignment of 20 percent evaluations 
under diagnostic codes 5260 and 5261 for limitation of 
flexion and extension have not been satisfied as no left 
lower extremity limitation of motion was demonstrated when 
the veteran was last formally examined by VA.  Additionally, 
VA examinations and clinical documentation of record are 
negative for moderate recurrent subluxation or lateral 
instability, or dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, 
thereby precluding assignment of 20 percent evaluations under 
diagnostic codes 5257 and 5258.

As the pertinent diagnostic codes relative to the left lower 
extremity upon which disability evaluations may be predicated 
involve limitation of motion, consideration of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 5.59 is proper.  In this 
regard the Board notes that the most recent VA examination of 
record shows the VA examiner specially ruled out any 
functional limitations related to the left lower extremity.  
He acknowledged that while the fracture of the left leg had 
resulted in a small puncture of the fascia, a small hernia 
related thereto was negative for any strangulation or 
tenderness.  

The examiner specifically pointed out that there was no 
weakened movement, pain, fatigue, or loss of coordination 
causing any loss of motion in the left lower extremity.  The 
Board notes that x-ray studies have been negative for any 
degenerative arthritic disease and the previous fracture has 
been reported as healed, in good position and alignment.  
Accordingly, assignment of an increased evaluation with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

Mechanical low back strain

The RO has rated the veteran's mechanical low back strain as 
10 percent disabling under diagnostic code 5295 as for 
lumbosacral strain.  The 10 percent evaluation contemplates 
characteristic pain on motion.  The evidentiary record 
including the 1995 and 1999 VA special orthopedic 
examinations have been negative for muscle spasm on extreme 
forward bending with loss of lateral spine motion, thereby 
precluding a grant of the next higher evaluation of 20 
percent under this diagnostic code.  

The August 1999 VA special orthopedic examination disclosed 
that with coaxing the veteran was able to forward flex to 100 
degrees.  The VA examiner took cognizance of the fact that 
there was no limitation of motion of the lumbar spine, 
thereby precluding assignment of a 20 percent evaluation for 
moderate limitation of the lumbar spine motion under 
diagnostic code 5292.  The evidentiary record is devoid of a 
finding of intervertebral disc syndrome as a clinical feature 
of the veteran's service-connected low back disability and 
such disorder has not otherwise been diagnosed.  Accordingly, 
a 20 percent evaluation under diagnostic code 5293 for 
intervertebral disc syndrome is not warranted.

As the diagnostic codes for evaluating the veteran's low back 
involve limitation of motion, consideration of an increased 
evaluation pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 is proper.  



In this regard the Board notes that when the veteran was 
examined by VA in August 1999, the VA examiner specifically 
reported that the veteran did not have any functional 
limitations relevant to the lumbosacral area, despite the 
veteran's complaints of pain.  The examination showed that he 
was gainfully employed working 8-10 hours shifts.  The 
examiner also reported there was no evidence that pain was 
manifested on movement of the lumbosacral joints. There was 
no muscle atrophy, weakened movement, pain, fatigue, or loss 
of coordination causing any loss of motion.  X-rays have been 
negative for arthritis.  Accordingly, assignment of an 
increased evaluation on the basis of functional loss due to 
pain pursuant to the criteria of 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

The Court has held that the Board is precluded from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the criteria for assignment of 
an extraschedular evaluation.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The record shows that the veteran is employed full time as a 
diesel mechanic.  While he experiences some symptoms after 
working about four hours, he has not otherwise been reported 
to have lost time from work due to the disabling 
manifestations of his left lower extremity and/or his low 
back disability/ies.  

Moreover, the evidentiary record shows infrequent outpatient 
references to the disabilities at issue, but no evidence of 
any need for inpatient case.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his left lower extremity and low back 
disabilities. Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
evaluations in excess of 10 percent for residuals of a 
fracture of the left tibia and fibula and mechanical low back 
strain.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left tibia and fibula is 
denied.


Entitlement to an evaluation in excess of 10 percent for 
mechanical low back strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

